Exhibit 10.4

ARCA BIOPHARMA, INC.

STOCK OPTION GRANT NOTICE

(2013 EQUITY INCENTIVE PLAN)

ARCA biopharma, Inc. (the “Company”), pursuant to its 2013 Equity Incentive Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this notice, in the Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety. Capitalized terms not explicitly
defined herein but defined in the Plan or the Option Agreement will have the
same definitions as in the Plan or the Option Agreement. If there is any
conflict between the terms in this notice and the Plan, the terms of the Plan
will control.

 

Optionholder:

  

 

Date of Grant:

  

 

Vesting Commencement Date:

  

 

Number of Shares Subject to Option:

  

 

Exercise Price (Per Share):

  

 

Total Exercise Price:

  

 

Expiration Date:

  

 

 

Type of Grant:    ¨  Incentive Stock Option1    ¨  Nonstatutory Stock Option
Exercise Schedule:    ¨  Same as Vesting Schedule    ¨  Early Exercise Permitted
Vesting Schedule:    [As determined by the Board at the time of grant]2   
Notwithstanding the foregoing vesting schedule, if a Change in Control occurs
prior to expiration of this option and at a time when you are in Continuous
Service, then 100 percent (100%) of the unvested shares underlying this option
shall become fully and immediately vested upon the closing date of such Change
in Control (to the extent such unvested shares underlying this option have not
yet then vested). Payment:    By one or a combination of the following items
(described in the Option Agreement):    x  By cash, check, bank draft or money
order payable to the Company    x  Pursuant to a Regulation T Program if the
shares are publicly traded    x  By delivery of already-owned shares if the
shares are publicly traded

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.

 

 

1  If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

2  Sample vesting schedule: One-fourth (1/4th) of the shares vest one year after
the Vesting Commencement Date; the balance of the shares vest in a series of
thirty-six (36) successive equal monthly installments measured from the first
anniversary of the Vesting Commencement Date, subject to Optionholder’s
Continuous Service as of each such date.

 

1.



--------------------------------------------------------------------------------

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

ARCA BIOPHARMA, INC.      OPTIONHOLDER:

By:

 

 

    

 

  Signature      Signature

Title:

 

 

     Date:   

 

Date:

 

 

    

ATTACHMENTS: Option Agreement, 2013 Equity Incentive Plan and Notice of Exercise

 

2.



--------------------------------------------------------------------------------

ATTACHMENT I

OPTION AGREEMENT



--------------------------------------------------------------------------------

ARCA BIOPHARMA, INC.

2013 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, ARCA biopharma, Inc. (the “Company”) has granted you an option under
its 2013 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
the Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.

(a) Parachute Payments.

(i) If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount. The “Reduced Amount” will be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount ((x) or (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
will occur in the manner that results in the greatest economic benefit for you.

(ii) The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code or a law firm will
perform the foregoing calculations. If the independent registered public
accounting firm or law firm so engaged by the Company is serving as accountant,
auditor, or counsel for the individual, entity or group

 

1.



--------------------------------------------------------------------------------

effecting such Change in Control or similar transaction, the Company will
appoint a nationally recognized independent registered public accounting firm or
another law firm to make the determinations required hereunder. The Company will
bear all expenses with respect to the determinations by such independent
registered public accounting firm or law firm required to be made hereunder. The
independent registered public accounting firm or law firm engaged to make the
determinations hereunder will provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting or law firm made hereunder will be final, binding
and conclusive upon the Company and you.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

 

2.



--------------------------------------------------------------------------------

(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations

 

3.



--------------------------------------------------------------------------------

governing your option, and you may not exercise your option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations (including any restrictions on exercise required for compliance
with Treas. Reg. 1.401(k)-1(d)(3), if applicable).

8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service; provided further,
if during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of
(A) the date that is seven (7) months after the Date of Grant, and (B) the date
that is three (3) months after the termination of your Continuous Service, and
(y) the Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

4.



--------------------------------------------------------------------------------

9. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

 

5.



--------------------------------------------------------------------------------

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence will not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock will
be withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.

 

6.



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

15. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

7.



--------------------------------------------------------------------------------

18. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

19. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 

8.



--------------------------------------------------------------------------------

ATTACHMENT II

2013 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

ATTACHMENT III

NOTICE OF EXERCISE



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

ARCA biopharma, Inc.

Attn: Stock Plan Administrator

8001 Arista Place, Suite 430

Broomfield, CO 80021

Date of Exercise:                     

This constitutes notice to ARCA biopharma, Inc. (the “Company”) under my stock
option that I elect to purchase the below number of shares of Common Stock of
the Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

     Incentive  ¨        Nonstatutory  ¨   

Stock option dated:

    

Number of Shares as to which option is exercised:

    

Certificates to be issued in name of:

    

Total exercise price:

   $                   $                

Cash payment delivered herewith:

   $                   $                

Value of                  Shares delivered herewith:

   $                   $                

Regulation T Program (cashless exercise):

   $                   $                

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the ARCA biopharma, Inc. 2013 Equity Incentive
Plan, (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option, and (iii) if this exercise relates to an Incentive Stock Option, to
notify you in writing within fifteen (15) days after the date of any disposition
of any of the Shares issued upon exercise of this option that occurs within two
(2) years after the date of grant of this option or within one (1) year after
such Shares are issued upon exercise of this option.

 

Very truly yours,

 